internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc it a date date plr-106211-01 taxpayer con org old ranch new ranch family group no family group no family group no statex citation x dear this responds to your letter dated date requesting a ruling on the proper treatment of an exchange under sec_1031 of the internal_revenue_code of a perpetual conservation_easement pce in real_property for a fee interest in other real_estate that will also be burdened with pce upon receipt these are the applicable facts taxpayer is a member along with one other entity of family group no the two entities comprising family group no along with the entities comprising family group no and family group no are co-owners of the fee interest in old ranch in state x family group no including taxpayer operates a cattle ranching business on old ranch through a limited_liability_company llc family group nos and lease their respective undivided interests in old ranch to llc for grazing of cattle in addition the co-owners of old ranch have formed a general_partnership gp under state law to perform routine maintenance on old ranch however gp does not hold any interest in old ranch and will not own any interest in property to be received in the planned exchange all of old ranch consisting of approximately big_number acres is used for cattle ranching purposes except for approximately acres used for personal residences taxpayer and other co-owners wish to engage in a like-kind_exchange with conorg a sec_501 organization under an agreement entered into by taxpayer and the other co-owners with conorg taxpayer and the other co-owners will convey a pce on the old ranch to conorg in exchange for the fee estate of new ranch in state x which will also be burdened with a pce when received by taxpayer and the other co-owners the planned transaction will be a simultaneous two-sided exchange ie involving no accommodation parties third party sellers of replacement_property or third party buyers of relinquished_property following the exchange new ranch will be held by taxpayer and the other co-owners in the exact same proportions as the interests they now hold and will retain in old ranch burdened with the pce the state x civil code provides at citation x that the purpose of a conservation_easement is to retain land predominately in its natural scenic historical agricultural forested or open space condition citation x provides that a conservation_easement is an interest_in_real_property voluntarily created and freely transferable in whole or in part for the purposes stated in citation x by any lawful method for the transfer of interest_in_real_property in state x citation x further provides that a conservation_easement shall be perpetual in duration and shall constitute an interest_in_real_property notwithstanding the fact that it is negative in character sec_1031 of the code provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 states that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_a_-1 of the income_tax regulations provides that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment and not primarily for sale sec_1_1031_a_-1 of the regulations as an example provides that no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate revrul_55_749 1955_2_cb_295 holds that where under applicable state law water rights are considered real_property rights the exchange of perpetual water rights for a fee interest in land constitutes a nontaxable_exchange of property of like_kind within the meaning of sec_1031 revrul_72_549 1972_2_cb_472 holds that an easement and right-of-way which were permanent granted to an electric power company were properties of like_kind with real_property with nominal improvements and real_property improved with an apartment building under the regulations cited the types of real_estate interests that are within the same kind or class as fee interests in real_estate is broad both revenue rulings cited demonstrate that perpetual easements in the form of water rights and right-of-ways are of the same kind or class of property to which a fee interest in real_estate belongs the pce is also an easement under state x law a pce is an interest in real_estate which like a fee is of a perpetual nature therefore based upon the above authorities and the facts and representations that were submitted and assuming the proposed conservation_easement is by virtue of state law an interest_in_real_property taxpayer’s exchange of a conservation_easement in real_property under sec_1031 for a fee interest in other real_estate that is also subject_to a conservation_easement will qualify as a tax deferred_exchange of like-kind_property provided that the properties are held for productive use in a trade_or_business or for investment if taxpayer receives money or other nonlike-kind property in the exchange gain will be recognized to the extent of the such money received and the fair_market_value of such other_property also taxpayer and each of the co-owners must recognize whatever gain is realized with respect to the fair_market_value of the replacement_property received attributable to the transfer of the pce as to that portion of the old ranch used for residential purposes and not for use in a trade_or_business or for investment no determination is made by this letter as to whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling under the power_of_attorney form_2848 on file with this office we are sending this original letter to you and a copy to your representative stated on line of the form this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours robert m casey senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
